Beck, J.
Certain depositions taken in this case by plaintiff were suppressed upon the motion of defendant, on the ground that they were taken from the clerk’s office by plaintiff’s attorney, contrary to the provisions of Code § 3739. From this order plaintiff appeals. There has been no trial or final judgment in the case, which is yet pending. The defendant moves to dismiss the appeal, for the reason that upon rulings of the kind complained of no appeal lies.
We have held that a.n appeal cannot be taken from the decision of an inferior court, upon the admissibility of evidence. Richards v. Burden, 29 Iowa, 305. The order appealed from is of that character. The appeal must therefore be
Dismissed.